Title: William C. Rives to Thomas Jefferson, 20 November 1809
From: Rives, William Cabell
To: Jefferson, Thomas


          
            My dear sir,
             
                     Nov. 20th ’09
          
          
		   
		  An unexpected call from my friends has rendered it necessary for me to leave this neighbourhood before your return from Bedford. In consequence of this event I am
			 prevented from delivering that portion of your books, which I have
			 already read. I intend, however, to return after a few days, when you shall receive
			 them.—Permit me, sir, to avail myself of this opportunity of expressing the gratitude which I feel towards you as the first of my benefactors, and I pray you to be assured, that
			 the services
			 which
			 you have already rendered me, will be treasured up in the most lasting remembrance. I fondly indulge the hope, that vigorous and uninterrupted exertions will enable me to derive from my future
			 intercourse with you, advantages not less valuable than those which my past has so amply afforded.
          
            I am, sir, your most obliged and devoted serv.—
            
                  
               W. C. Rives
          
        